DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/29/2021 has been entered.

Status of the Claims
Claims 8-10 have been canceled. Claims 1, 11, 13, and 19 have been amended.  Claims 1-7 and 11-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-7 and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Independent claims recite limitation – “wherein the subset includes at least one string comprising a partially- entered word.”  This limitation is not supported by the specification as originally filed.
The specification instead teaches – “partially entered or complete user input may be mapped to naming conventions (entities, relationships, etc.)” [0036] (published version);
“generate a set of strings (e.g., words, groups of words, partial words, etc.)” [0042].
I.e. the set of strings, not the subset, comprise the partial words (not the partially entered user input).  Thus, there is no support for the limitation “wherein the subset includes at least one string comprising a partially- entered word.”
It seems the claim mixes up the user entered natural language, which might comprise a partially- entered word with the partial words in the generated a set of candidate strings.  

Further, claims recite limitation – “selection of the displayed user interface element causes the partially-entered word to be replaced.”  However, the specification teaches – “selection by the user of a displayed candidate path pattern results in that candidate path pattern replacing the user-inputted text in a search/query input field in the user interface” [0050].  At this point the partial-entered word 
The dependent claims further carry the same deficiency and likewise rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims recite limitation – 
“process the natural language input to generate a set of candidate strings; programmatically map at least a subset of the candidate strings to an entity in the graph data set, wherein the subset includes at least one string comprising a partially- entered word.”
A set as, by any definition is a collection of zero (empty set), one of more objects.  Assuming, the claimed set is a non-empty set, still the set is allowed to have only a single object.  I.e. one candidate string, which can be one word, partial word or even one letter.  The claim does not require for the set to be at least two candidate strings.  Thus, it is not clear what is the subset of the one candidate string.
Further, the claim requires – “the subset includes at least one string comprising a partially- entered word.”  First, it is not clear what is the “partially- entered word.”  Entered by whom?  Is this entered word?  It seems the claim mixes up the user entered natural language, which might comprise a partially- entered word with the partial words in the generated a set of candidate strings.  Therefore, it is not clear of what is being replaced in the limitation “selection of the displayed user interface element causes the partially-entered word to be replaced.”  I.e. does the user natural language input is being replaced or does the subset of the generated candidate strings is being replaced?
For the purpose of examination, it is construed that the natural user input comprise a partially-entered word, wherein “selection by the user of a displayed candidate path pattern results in that candidate path pattern replacing the user-inputted text in a search/query input field in the user interface”, as shown in the specification paragraph [0050].
The dependent claims further carry the same deficiency and likewise rejected.

Claim Construction
Independent claims disclose limitation “prior to the graph database query being submitted for execution, further natural language input that further defines the graph database query”, it is not clear what paragraphs of the specification provides the explicit support for the limitation.  Therefore, the limitation is construed to be in view of the functionality shown in [0040] “If the final/full query has not yet been determined (206), further natural language processing (202) and mapping (204) are performed until the final/full query has been determined (206), at which point the query as expressed in a formal graph database query language is formulated and performed (208), e.g., by submitting the query to a query processing layer or module associated with the graph database.”
I.e. the limitation requires allowing user’s further natural language until the final/full query has been determined.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2019/0272296) in view of Prakash et al. (US 2015/0026145), hereafter AP and in further view of Potter et al. (US 2014/0074888).

Regarding claim 1, Prakash teaches a system, comprising: a communication interface configured to receive natural language input associated with a graph database query associated with a graph data set ([0369], [0474], F12); and a processor coupled to the communication interface and configured to: 
process the natural language input to generate a set of candidate strings ([0045], [0067]-[0068]); 
programmatically map at least a subset of the candidate strings to an entity in the graph data set ([0050], [0056], F12, note that “A token may represent an entity” [0044]), wherein the subset includes at least one string comprising a partially- entered string 
use the entity and data comprising the graph data set to determine a candidate graph pattern associated with the graph database query ([0069], [0074], [0474], [0482]-[0483]); and 
use the candidate graph pattern to guide a user associated with the natural language input to refine the graph database query at least in part by displaying to the user a graph representation of the candidate graph pattern via a displayed user interface element selectable by the user to select the candidate graph pattern ([0050], [0063], [0065]); 
wherein the candidate graph pattern comprises a partially formed query ([0060]) represented at least in part as a punctuation-less path pattern ([0172], [0486]); selection of the displayed user interface string 
the processor is further configured to receive via the communication interface, subsequent to displaying the candidate graph pattern and prior to the graph database query being submitted for execution ([0489])(see NOTE), further natural language input that further defines the graph database query ([0496]).

Prakash does not explicitly teach, however AP discloses partially- entered word (F2A, [0044]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Prakash to include partially- entered word as disclosed by AP.  Doing so would provide an interactive user experience for complex string matching (AP [0002]-[0003]).

NOTE In a view of the Claim Construction above, Prakash discloses that after query is displayed, the user can adjust the query.  The query is executed after the adjustment.  Thus, the user adjust the query subsequent to displaying the candidate patterns and prior to the graph database query being submitted for execution.  I.e. prior to the final execution of the query.  Also note, at the end of the flow, a final query is generated with a final hypothesis [0485], therefore, it is once again reasonable to conclude that the user adjust the query subsequent to displaying the candidate patterns and prior to the final query being submitted for execution.
However, to merely obviate such reasoning, Potter discloses the processor is further configured to receive via the communication interface, subsequent to displaying the candidate graph pattern ([0106]) and prior to the graph database query being submitted for execution ([0102]), further natural language input that further defines the graph database query ([0062]-[0063]).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Prakash as modified to include further natural language input subsequent to displaying the pattern and prior to the query being executed as disclosed by Potter.  Doing so would provide an intuitive mechanism for data analysts to formulate queries of arbitrary complexity representing patterns over collections of data objects (Potter [0004]).

Claims 13 and 19 recite substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claim 2, Prakash as modified teaches the system of claim 1, wherein the natural language input is received via a network communication from a remote client system with which the graph database query is associated (Prakash [0048], [0059], [0597], [0612]).

Regarding claims 3 and 14, Prakash as modified teaches the system and the method, wherein processing the natural language input includes one or more of stemming, grouping, stop word elimination, spelling correction, and term expansion (Prakash [0129]-[0130], [0206], [0315], [0456]).

Regarding claims 4 and 15, Prakash as modified teaches the system and the method, wherein the processor is configured map at least a subset of the candidate strings to an entity in the graph data set at least in part by using an index (Prakash [0069], [0208]-[0209]) to locate one or more entities 

Regarding claims 5 and 16, Prakash as modified teaches the system and the method, wherein the processor is configured map at least a subset of the candidate strings to an entity in the graph data set at least in part by stemming a label or attribute value in the graph data and matching the stem to a string in the at least a subset of the candidate strings (Prakash [0130], [0140], [0204], [0458] KOLB [0076], [0093], [0112], [0124]).

Regarding claims 6 and 17, Prakash as modified teaches the system and the method, wherein the processor is configured to use the entity and data comprising the graph data set to determine a candidate graph pattern associated with the graph database query at least in part by using the entity as a starting point and exploring paths that exist in the graph database and which include the starting point (Prakash [0045], [0479], Potter F2A [0057]).

Regarding claims 7 and 18, Prakash as modified teaches the system and the method, wherein the entity comprises a first entity and the processor is further configured to determine the candidate graph pattern at least in part by mapping a next part of the natural language input to a value (Prakash [0197], [0362]) associated with one or both of a relationship and a node comprising the candidate graph pattern (Prakash [0474]-[0477], [0485], Potter [0075], [0080], [0084], [0099]).

Regarding claims 12 and 20, Prakash as modified teaches the system and the product, wherein using the candidate graph pattern to guide the user associated with the natural language input to refine the graph database query includes displaying a graphical representation of the candidate graph pattern .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash as modified and in further view of Sirin et al. (US 2019/0384863).

Regarding claim 11, Prakash as modified teaches the system of claim 10, wherein a punctuation-less path pattern representation of the candidate graph pattern that includes text corresponding to one or both of entities and relationships in the graph database (Prakash [0172], [0486], Potter [0056]-[0057]) 
Prakash as modified does not explicitly teach, however Sirin discloses but omits at least a part of punctuation characters associated with a corresponding graph database query language representation of the candidate graph pattern (F5:502, 504, F7). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Prakash as modified to omit punctuation characters as disclosed by Sirin.  Doing so would provide various ways to represent data (Sirin [0098]).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        March 5, 2022